Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-19858 USA TRUCK , INC. (Exact name of registrant as specified in its charter) Delaware 71-0556971 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 3200 Industrial Park Road Van Buren , Arkansas (Address of principal executive offices) (Zip Code) 479-471-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [] Accelerated filer [X] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the registrant’s common stock, as of October 27, 2016, was 8,289,699. Table Of Contents USA TRUCK , INC. TABLE OF CONTENTS Item No. Caption Page PART I – FINANCIAL INFORMATION 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of September 30, 2016 and December 31, 2015 2 Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income (unaudited) – Three Months and Nine Months Ended September 30, 2016 and September 30, 2015 3 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) –Nine Months Ended September 30, 2016 4 Condensed Consolidated Statements of Cash Flows (unaudited) –Nine Months Ended September 30, 2016 and September 30, 2015 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 3. Quantitative and Qualitative Disclosures About Market Risk 26 4. Controls and Procedures 27 PART II – OTHER INFORMATION 1. Legal Proceedings 27 1A. Risk Factors 27 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 3. Defaults Upon Senior Securities 28 4. Mine Safety Disclosures 28 5. Other Information 28 6. Exhibits 29 Signatures 30 1 Table Of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS USA TRUCK , INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share data) September 30 , December 31, Assets Current assets: Cash $ $ 87 Accounts receivable, net of allowance for doubtful accounts of $607 and $608, respectively Other receivables Inventories Assets held for sale Income taxes receivable Prepaid expenses and other current assets Total current assets Property and equipment: Land and structures Revenue equipment Service, office and other equipment Property and equipment, at cost Accumulated depreciation and amortization ) ) Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Current portion of insurance and claims accruals Accrued expenses Current maturities of capital leases Total current liabilities Deferred gain Long-term debt, less current maturities Capital leases, less current maturities Deferred income taxes Insurance and claims accruals, less current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred Stock, $.01 par value; 1,000,000 shares authorized Common Stock, $.01 par value; 30,000,000 shares authorized; issued 12,157,843 shares, and 11,946,253 shares, respectively Additional paid-in capital Retained earnings Less treasury stock, at cost (3,865,481 shares, and 2,286,608 shares, respectively) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table Of Contents USATRUCK , INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (UNAUDITED) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue: Operating revenue $ Operating expenses: Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Insurance and claims Equipment rent Operations and maintenance Purchased transportation Operating taxes and licenses Communications and utilities Gain on disposal of assets, net ) Restructuring, impairment and other costs Other Total operating expenses Operating income (loss) 42 ) Other expenses: Interest expense, net Loss on extinguishment of debt Other, net 87 78 Total other expenses, net (Loss) i ncome before income taxes ) ) Income tax (benefit) expense ) ) Net (loss) income and comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per share information: Average shares outstanding (basic) Basic (loss) earnings per share $ ) $ $ ) $ Average shares outstanding (diluted) Diluted (loss) earnings per share $ ) $ $ ) $ See accompanying notes to condensed consolidated financial statements . 3 Table Of Contents USATRUCK , INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) (in thousands) Common Stock Additional Par Paid-in Retained Treasury Shares Value Capital Earnings Stock Total Balance at December 31, 2015 $ ) $ Exercise of stock options 2 3 3 Excess tax benefit from exercise of stock options ) ) Purchase of treasury stock ) ) ) Share-based compensation Restricted stock award grant 3 (3 ) Forfeited restricted stock ) (1 ) 1 Net share settlement related to restricted stock vesting (3 ) ) ) Net loss ) ) Balance at September 30, 2016 ) See accompanying notes to condensed consolidated financial statements. 4 Table Of Contents USATRUCK , INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, Operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts Deferred income tax (benefit), net ) Share-based compensation Gain on disposal of assets, net ) ) Loss on extinguishment of debt Impairment of property and equipment Change in vacation policy ) Asset valuation reserve Other ) (6 ) Changes in operating assets and liabilities: Accounts receivable ) Inventories and prepaid expenses Accounts payable and accrued liabilities Insurance and claims accruals Other long-term assets and liabilities ) Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment Proceeds from operating sale leaseback Net cash used in investing activities ) ) Financing activities: Borrowings under long-term debt Payments on long-term debt ) ) Payments on capitalized lease obligations ) ) Net change in bank drafts payable ) Excess tax (benefit) payments from exercise of stock options ) Principal payments on note payable ) Purchase of common stock ) ) Proceeds from capital sale leaseback Net payments on stock-based awards ) ) Net cash provided by (used in) financing activities ) Increase in cash 55 Cash: Beginning of period 87 End of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes Supplemental disclosure of non-cash investing activities: Purchases of revenue equipment included in accounts payable See accompanying notes to condensed consolidated financial statements. 5 Table Of Contents USA TRUCK, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) September 30, 2016 NOTE 1 – BASIS OF PRESENTATION In the opinion of the management of USA Truck, Inc., the accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information. Certain information and footnote disclosures normally included in financial statements required by GAAP have been condensed or omitted. All normal recurring adjustments considered necessary for a fair presentation have been included. Operating results for the three and nine month periods ended September 30, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. These financial statements should be read in conjunction with the financial statements, and footnotes thereto, included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. NOTE 2 – NOTE RECEIVABLE During 2010, the Company sold its terminal facility in Shreveport, Louisiana. In connection with this sale, the Company received cash in the amount of $0.2million and a note receivable in the amount of $2.1million due November 2015, which was recorded in the line item “Other receivables” in the accompanying condensed consolidated balance sheets. The purchaser/debtor defaulted on the note receivable by not making the principal payment in November 2015, and the Company is undertaking actions to collect. The note receivable is collateralized by a first priority mortgage on the property. The Company believes, based on a recent appraisal, the value of the property exceeds the amount of the note receivable plus collection costs. Accordingly, no valuation allowance has been recorded. The Company had previously deferred $0.7million of gain on the sale of the property, with gain recognized into earnings only as payments on the note receivable were received. In February 2016, the Company and the purchaser-debtor modified the original asset sale agreement (hereinafter referred to as the “Original Agreement”) for the property as a result of the default by the purchaser debtor in November 2015. The modifications to the Original Agreement are as follows: As of January 1, 2016, the purchaser/debtor will no longer make monthly payments to the Company, as required under the Original Agreement. Thepurchaser/debtor agrees that in addition to the balloon payment of $1.9million, the Company shall also be entitled to receive 25% of the net sale proceeds from any future sale (including any foreclosure sale) of the property in excess of the balloon payment, closing costs, and realtor commissions. At any time, the Company retains the right to enforce its rights as creditor, mortgagee, and holder of vendor’s privilege and declare the unpaid portion of the purchase price, interest, costs, and attorneys’ fees immediately due and payable. The Company’s rights include instituting foreclosure proceedings and/or other legal action. NOTE 3 – EQUITY COMPENSATION AND EMPLOYEE BENEFIT PLANS The Company adopted the 2014 Omnibus Incentive Plan (the “Incentive Plan”) in May 2014. The Incentive Plan replaced the 2004 Equity Incentive Plan (the “Prior Plan”) and provides for the granting of equity-based awards covering up to 500,000 shares of common stock to directors, officers and other key employees and consultants, in addition to the shares available under the Prior Plan on the effective date of the “Incentive Plan”. As of September 30, 2016, 140,071 shares remain available for the issuance of future equity-based compensation awards. NOTE 4 – REPURCHASE OF EQUITY SECURITIES On February 2, 2016 the Company announced the board of directors had authorized the repurchase of up to two million shares of the Company’s common stock, which will expire in February 2019 unless earlier terminated or extended by the board of directors. During the nine months ended September 30, 2016, the Company, through a Rule 10b5-1 plan, repurchased 1,583,249 shares at an average price of $18.05 per share for an aggregate cost of approximately $28.4million. At September 30, 2016, 463,013 shares remain available for repurchase. 6 Table Of Contents NOTE 5 – SEGMENT REPORTING The Company’s two reportable segments are Trucking and USAT Logistics. During the first quarter of 2016, the Company rebranded its asset-light business, formerly known as Strategic Capacity Solutions (“SCS”) as USAT Logistics (“USAT Logistics”). Trucking . Trucking is comprised of truckload and dedicated freight services. Truckload provides services as a medium to long-haul common carrier. USA Truck has provided truckload services since its inception, and derives the largest portion of its revenue from these services. Dedicated freight provides truckload services to specific customers for shipments over particular routes at particular times utilizing Company revenue equipment. USAT Logistics. USAT Logistics consists of freight brokerage and rail intermodal services. Both of these service offerings match customer shipments with available equipment of authorized carriers and provide services that complement the Company’s Trucking operations. In determining its reportable segments, the Company focuses on financial information, such as operating revenues, operating expense categories, operating ratios, operating income and key operating statistics, which the Company’s management uses to make operating decisions. Assets are not allocated to USAT Logistics, as those operations provide truckload freight services to customers through arrangements with third party carriers who utilize their own equipment. To the extent rail intermodal operations require the use of Company-owned assets, they are obtained from the Company’s Trucking segment on an as-needed basis. Depreciation and amortization expense is allocated to USAT Logistics based on the assets specifically utilized to generate revenue. All intercompany transactions between segments reflect rates similar to those that would be negotiated with independent third parties. All other expenses for USAT Logistics are specifically identifiable direct costs or are allocated to USAT Logistics based on relevant drivers. A summary of operating revenue by segment is as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Operating revenue Trucking revenue $ Trucking intersegment eliminations ) Trucking operating revenue USAT Logistics revenue USAT Logistics intersegment eliminations ) USAT Logistics operating revenue Total operating revenue $ Operating revenue includes foreign revenue generated in Mexico and Canada of $9.4million and $28.7million for the three and nine months ended September 30, 2016, respectively, and $10.7million and $32.5million for the three and nine months ended September 30, 2015, respectively. All foreign revenue is collected in US dollars. A summary of operating income (loss) by segment is as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Operating income (loss) Trucking $ ) $ $ ) $ USAT Logistics Total operating income (loss) $ 42 $ $ ) $ 7 Table Of Contents A summary of depreciation and amortization by segment is as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Depreciation and amortization Trucking $ USAT Logistics 94 Total depreciation and amortization $ NOTE 6 – ACCRUED EXPENSES Accrued expenses consisted of the following (in thousands): September 30, December 31, Salaries, wages and employee benefits $ $ Federal and state tax accruals Restructuring, impairment and other costs (1) Accrued third party maintenance 14 Other Total accrued expenses $ $ Refer to Note 13 of the footnotes to the Company’s condensed consolidated financial statements for additional information regarding the restructuring, impairment and other costs. NOTE 7 – LONG-TERM DEBT Long-term debt consisted of the following (in thousands): September 30, December 31, Revolving credit agreement $ $ Total debt $ $ In February 2015, the Company entered into a new senior secured revolving credit facility (the “Credit Facility”) with a group of lenders and Bank of America, N.A., as agent (“Agent”). Contemporaneously with the funding of the Credit Facility, the Company paid off the obligations under and terminated its prior credit facility. The Credit Facility is structured as a $170.0million revolving credit facility, with an accordion feature that, so long as no event of default exists, allows the Company to request an increase in the revolving credit facility of up to $80.0million, exercisable in increments of $20.0million. The Credit Facility is a five-year facility scheduled to terminate on February5, 2020. Borrowings under the Credit Facility are classified as either “base rate loans” or “LIBOR loans”. Base rate loans accrue interest at a base rate equal to the Agent’s prime rate plus an applicable margin that was set at 0.50% through May31, 2016 and adjusted quarterly thereafter between 0.25% and 1.00% based on the Company’s consolidated fixed charge coverage ratio. LIBOR loans accrue interest at LIBOR plus an applicable margin that was set at 1.50% through May31, 2016 and adjusted quarterly thereafter between 1.25% and 2.00% based on the Company’s consolidated fixed charge coverage ratio. The Credit Facility includes, within its $170.0million revolving credit facility, a letter of credit sub-facility in an aggregate amount of $15.0million and a swing line sub-facility (the “Swing line”) in an aggregate amount of $20.0million. An unused line fee of 0.25% is applied to the average daily amount by which the lenders’ aggregate revolving commitments exceed the outstanding principal amount of revolver loans and the aggregate undrawn amount of all outstanding letters of credit issued under the Credit Facility. The Credit Facility is secured by a pledge of substantially all of the Company’s assets, except for any real estate or revenue equipment financed outside the Credit Facility. Borrowings under the Credit Facility are subject to a borrowing base limited to the lesser of (A) $170.0million; or (B) the sum of (i) 90% of eligible investment grade accounts receivable (reduced to 85% in certain situations), plus (ii) 85% of eligible non-investment grade accounts receivable, plus (iii)the lesser of (a) 85% of eligible unbilled accounts receivable and (b) $10.0million, plus (iv) the product of 85% multiplied by the net orderly liquidation value percentage applied to the net book value of eligible revenue equipment, plus (v) 85% multiplied by the net book value of otherwise eligible newly acquired revenue equipment that has not yet been subject to an appraisal. The Credit Facility contains a single springing financial covenant, which requires the Company to maintain a consolidated fixed charge coverage ratio of at least 1.0 to 1.0. The financial covenant applies only in the event excess availability under the Credit Facility drops below 10% of the lenders’ total commitments under the Credit Facility. 8 Table Of Contents The Credit Facility includes usual and customary events of default for a facility of this nature and provides that, upon the occurrence and continuation of an event of default, payment of all amounts payable under the Credit Facility may be accelerated, and the lenders’ commitments may be terminated. The Credit Facility contains certain restrictions and covenants relating to, among other things, share repurchase, dividends, liens, acquisitions and dispositions, affiliate transactions, and the incurrence of other indebtedness. The average interest rate, including all borrowings made under the Credit Facility, as of September 30, 2016 was 2.5%. As debt is repriced on a monthly basis, the borrowings under the Credit Facility approximate fair value. As of September 30, 2016, the Company had outstanding $4.3million in letters of credit and had approximately $51.0million available under the Credit Facility. Note 8 – LEASES AND Commitments CAPITAL LEASES The Company leases certain equipment under capital leases with terms ranging from 15 to 60 months. Balances related to these capitalized leases are included in property and equipment in the accompanying condensed consolidated balance sheets and are set forth in the table below for the periods indicated (in thousands). Capitalized Costs Accumulated Amortization Net Book Value September 30, 2016 $ December 31, 2015 The Company has capitalized lease obligations at September 30, 2016 of $51.4million, of which $17.1million represents the current portion. Such leases have various termination dates extending through September 2020 and contain renewal or fixed price purchase options. The effective interest rates on the leases range from nil to 3.11% as of September 30, 2016. The lease agreements require payment of property taxes, maintenance and operating expenses. Amortization of capital leases was $1.8million and $4.3million for the three and nine months ended September 30, 2016, respectively, and $1.8million and $7.0million for the three and nine months ended September 30, 2015, respectively. During the three months ended September 30, 2016, the Company completed two sale-leaseback transactions under which it sold certain owned tractors to an unrelated party for net proceeds of $19.9 million and entered into two capital leases each with a term of 48 months with the buyer. At September 30, 2016, the Company recorded a liability of approximately $0.1million representing the total gain on the sales and will amortize such amount to earnings ratably over the lease term. The deferred gain is included in the deferred gain line item on the accompanying condensed consolidated balance sheets. OPERATING LEASES The Company has entered into leases with lessors who do not participate in the Credit Facility. Rent expense associated with operating leases was $2.3million and $7.2million for the three and nine months ended September 30, 2016, respectively, and $1.7million and $4.5million for the three and nine months ended September 30, 2015, respectively. Rent expense relating to revenue equipment is included in the “Equipment rent,” line item while rent expense relating to office equipment and other operating equipment is included in the “Operations and maintenance” line item in the accompanying condensed consolidated statements of operations. As of September 30, 2016, the future minimum payments, including interest, under capitalized leases with initial terms of one year or more and future rentals under operating leases for certain facilities, office equipment, and revenue equipment with initial terms of one year or more were as follows for the years indicated (in thousands). Thereafter Capital leases $ Operating leases 9 Table Of Contents OTHER COMMITMENTS As of September 30, 2016, the Company had $5.5 million in commitments for purchases of revenue equipment. NOTE 9 – INCOME tAXES During the three months ended September 30, 2016 and 2015, the Company’s effective tax rate was 23.4% and 44.2%, respectively. During the nine months ended September 30, 2016 and 2015, the Company’s effective tax rates were 29.5% and 44.0%, respectively. Income tax expense varies from the amount computed by applying the statutory federal tax rate to income before income taxes primarily due to state income taxes, net of federal income tax effect, adjusted for permanent differences, the most significant of which is the effect of the per diem pay structure for the Company’s drivers. Drivers may elect to receive non-taxable per diem pay in lieu of a portion of their taxable wages. This per diem program increases the Company’s drivers’ net pay per mile, after taxes, while decreasing gross pay, before taxes. Per diem pay is partially nondeductible under current IRS regulations. As a result, salaries, wages and employee benefits costs are slightly lower and effective income tax rates are higher than the statutory rate. Generally, as pre-tax income increases, the impact of the driver per diem program on the effective tax rate decreases, because aggregate per diem pay becomes smaller in relation to pre-tax income, while in periods where earnings are at or near breakeven, the impact of the per diem program on the Company’s effective tax rate can be significant. Due to the effect of per diem pay, the Company’s tax rate will fluctuate in future periods based on fluctuations in earnings and in the number of drivers who elect to receive this pay structure. When the result of the expected annual effective tax rate is not deemed reliable, as was recently the case for the second and third quarters of 2016, and distorts the income tax provision for an interim period, the Company calculates the income tax provision or benefit using the cut-off method, which results in an income tax provision or benefit based solely on the year-to-date pretax income or loss as adjusted for permanent differences on a pro rata basis. NOTE 10 – (LOSS) EARNINGS PER SHARE Basic (loss) earnings per share is computed based on the weighted average number of shares of common stock outstanding during the period. Diluted (loss) earnings per share is computed by adjusting the weighted average number of shares of common stock outstanding by common stock equivalents attributable to dilutive stock options and restricted stock. The computation of diluted (loss) earnings per share does not assume conversion, exercise or contingent issuance of securities that would have an antidilutive effect on (loss) income per share. The following table sets forth the computation of basic and diluted (loss) earnings per share (in thousands, except per share amounts): Three Months Ended Nine Months Ended September 30, September 30, Numerator: Net (loss) income $ ) $ $ ) $ Denominator: Denominator for basic earnings per share – weighted average shares Effect of dilutive securities: Employee stock options and restricted stock 28 76 Denominator for diluted earnings per share – adjusted weighted average shares and assumed conversion Basic (loss) earnings per share $ ) $ $ ) $ Diluted (loss) earnings per share $ ) $ $ ) $ Weighted average anti-dilutive employee stock options and restricted stock 17 59 12 69 NOTE 11 – LEGAL PROCEEDINGS The Company is party to routine litigation incidental to its business, primarily involving claims for personal injury and property damage incurred in the transportation of freight. The Company maintains insurance to cover liabilities in excess of certain self-insured retention levels. It is the opinion of management that these claims are immaterial to the Company’s long-term financial position; however, adverse results related to one or more of these claims could have a material adverse effect on the Company’s condensed consolidated financial statements in any given reporting period. 10 Table Of Contents NOTE 12 – NEW ACCOUNTING PRONOUNCEMENTS In May, 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers (“ASU 2014-09”), which supersedes nearly all existing revenue recognition guidance under GAAP. The core principle of ASU 2014-09 is to recognize revenue when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five-step process to implement this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing GAAP. The standard provides for using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). In August 2015, the FASB issued ASU 2015-14, “Revenue From Contracts with Customers – Deferral of the Effective Date”, which delayed the effectiveness of ASU 2014-09 to annual periods beginning after December 15, 2017, and interim periods therein. The adoption of this guidance is not expected to have a material impact on the Company's consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, Leases, which requires lessees to recognize a right-to-use asset and a lease obligation for all leases. Lessees are permitted to make an accounting policy election to not recognize an asset and liability for leases with a term of twelve months or less. Lessor accounting under the new standard is substantially unchanged. Additional qualitative and quantitative disclosures, including significant judgments made by management, will be required. The new standard will become effective for the Company beginning with the first quarter 2019, will require a modified retrospective transition approach and will include a number of practical expedients. Early adoption of the standard is permitted. The Company is currently evaluating the impacts the adoption of this accounting guidance will have on the consolidated financial statements. In March 2016, the FASB issued ASU 2016-09, Improvements to Employee Share-Based Payment Accounting, which simplifies several aspects of the accounting for employee share-based payment transactions including the accounting for income taxes, forfeitures, and statutory tax withholding requirements, as well as classification of related amounts within the statement of cash flows. The new standard will become effective for the Company beginning with the first quarter of 2017. The Company is currently evaluating the impacts the adoption of this accounting guidance will have on the consolidated financial statements. NOTE 13 – RESTRUCTURING, IMPAIRMENT AND OTHER COSTS During the first quarter of 2016, the Company took steps to streamline and simplify its operations to better align its cost structure. In the Company’s Trucking segment, the Company closed its maintenance facilities in Forest Park, Georgia and South Holland, Illinois. Additionally, in the Company’s USAT Logistics segment, the Company closed branch offices located at Olathe, Kansas and Salt Lake City, Utah. The headcount reduction reflected a total of 47 team members across multiple departments, including two contractors. Employees separated from the Company as a result of these streamlining initiatives were offered severance benefits and the termination was communicated to them on or prior to March 31, 2016. The agreements with the contractors were cancelled and cancellation penalties will be paid, where required. The expenses recorded during the quarter ended March 31, 2016, included costs related to involuntary terminations and other direct costs associated with implementing these initiatives. Other direct costs included facility lease termination costs; costs associated with the development, communication and administration of these initiatives; and asset write-offs. At March 31, 2016, the Company incurred total pretax expenses of approximately $3.5 million related to these streamlining initiatives. 11 Table Of Contents The following table summarizes the Company’s liabilities, charges, and cash payments related to the restructuring plan made during the nine months ended September 30, 2016 (in thousands): Accrued Balance December 31, 2015 Costs Incurred March 31, 2016 Payments Expenses/ Charges Accrued Balance September 30, Compensation and benefits $ $ $ ) $ (3 ) $ Facility closing expenses 20 ) ) Spartanburg impairment ) Fuel tank write-off ) Out of period adjustment ) Total $ $ $ ) $ ) $ Costs Incurred Nine Months Ended September 30, Trucking $ $ USAT Logistics Total $ $ On May 19, 2016, (the “Separation Date”), the Company’s board of directors unanimously approved a separation agreement between Michael K. Borrows and the Company (the “Separation Agreement”) and accepted Mr. Borrows’ resignation as Executive Vice President and Chief Financial Officer. The benefits provided to Mr. Borrows under the Separation Agreement are substantially consistent with benefits Mr. Borrows would have been entitled to receive under his previously disclosed Executive Severance and Change in Control Agreement, dated July 29, 2015, if the Company had terminated his employment without Cause (as defined therein). Under the terms of the Separation Agreement Mr. Borrows will receive: (i) severance pay equal to his current base salary ($300,000 per year) for a period of eighteen months following the Separation Date and (ii) a lump sum payment of $180,000, representing the target amount of short term cash incentive compensation that would have been awarded to and earned by him under the 2016 Management Bonus Plan, assuming all performance and other vesting criteria were satisfied at the target level for 2016. In addition, the Separation Agreement contains a customary release of claims, non-solicitation, non-disparagement, and confidentiality covenants in favor of the Company. During second quarter 2016, the Company recognized severance costs associated with Mr. Borrows’ departure of approximately $0.7 million, which are recorded in the “Salaries, wages and employee benefits” line item in the accompanying condensed consolidated statements of operations and comprehensive (loss) income. At September 30, 2016, the Company has approximately $0.4 million accrued for severance benefits still to be paid to Mr. Borrows. 12 Table Of Contents Item 2 . MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements This report contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and such statements are subject to the safe harbor created by those sections, and the Private Securities Litigation Reform Act of 1995, as amended. All statements, other than statements of historical or current fact, are statements that could be deemed forward-looking statements, including without limitation: ● any projections of earnings, operating ratio (or operating margin), and return on equity or invested capital ● revenues , expenses and other financial items; ● any statement of plans; ● strategies and objectives of management for future operations; ● any statements concerning proposed new services or developments; ● any statements regarding future economic conditions and performance; and ● any statements of belief and any statement of assumptions underlying any of the foregoing. In this Quarterly Report on Form 10-Q, statements relating to: ● future driver market, ● future driver and customer-facing employees compensation, ● future ability to recruit and retain driver s and customer-facing employees , ● future driver recruiting costs, ● the amount and timing of future acquisitions and dispositions of revenue equipment and anticipated gains/losses resulting from dispositions , ● our belief that improved safety features on tractors we purchase will result in fewer claims, ● future profitability, ● future industry capacity, ● future benefits of restructuring actions, ● future pricing rates, ● future fuel efficiency, ● future fuel prices and surcharges , ● future insurance and claims expense, ● future ability to recover costs through the fuel surcharge program, ● future employee benefits costs, ● future purchased transportation use and expense, ● future operations and maintenance costs, ● future depreciation and amortization expense, ● future effects of inflation, ● future indebtedness, expected amount and timing of capital expenditures, ● the future impact of pending litigation and claims against us, ● the sufficiency of our liquidity and sources of capital resources, ● the future use of derivative financial instruments , ● our intention to grow our independent contractor fleet, ● the impact of our per diem pay program , and ● future income tax rates, among others, are forward-looking statements. Such statements may be identified by their use of terms or phrases such as “expects,” “estimates,” “projects,” “believes,” “anticipates,” “intends,” “plans,” “goals,” “may,” “will,” ”would,” “should,” “could,” “potential,” “continue,” “future” and similar terms and phrases. Forward-looking statements are based on currently available operating, financial and competitive information. Forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, which could cause future events and actual results to differ materially from those set forth in, contemplated by, or underlying the forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed in the section entitled “Item 1.A., Risk Factors,” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015 and other filings with the Securities and Exchange Commission. 13 Table Of Contents All such forward-looking statements speak only as of the date of this report. You are cautioned not to place undue reliance on such forward-looking statements. The Company expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in management’s expectations with regard thereto or any change in the events, conditions, or circumstances on which any such information is based , except as required by law . All forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by this cautionary statement. References to the “Company,” “we,” “us,” “our” or similar terms refer to USA Truck, Inc. and its subsidiary. Overview The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help the reader more fully understand the operations and present business environment of USA Truck, Inc. MD&A is provided as a supplement to, and should be read in conjunction with, the condensed consolidated financial statements and notes thereto and other financial information that appears elsewhere in this report. This overview summarizes the MD&A, which includes the following sections: Our Business – a general description of USA Truck’s business, the organization of its operations and the service offerings that comprise its operations. Results of Operations – an analysis of the consolidated results of operations for the periods presented in the condensed consolidated financial statements included in this filing and a discussion of seasonality, the potential impact of inflation and fuel availability and cost. Liquidity and Capital Resources – an analysis of cash flows, sources and uses of cash, debt, equity and contractual obligations. Our Business USA Truck offers a broad range of truckload and logistics services to a diversified customer base that spans a variety of industries. The Company has two reportable segments: (i) Trucking, consisting of truckload and dedicated freight and (ii) USAT Logistics, consisting of freight brokerage and rail intermodal service offerings. The USAT Logistics segment formerly was referred to as “SCS”. The Trucking segment provides truckload transportation, including dedicated services, of various products, goods and materials. The Trucking segment primarily uses its own purchased or leased tractors and trailers to provide the services and is commonly referred to as “asset-based” trucking. The Company’s USAT Logistics service matches customer shipments with available equipment of authorized third-party carriers and provides services that complement the Company’s Trucking operations. The USAT Logistics segment is commonly referred to as “non-asset based” or “asset-light” transportation. Revenue for the Company’s Trucking segment is substantially generated by transporting freight for customers, and is predominantly affected by the base revenue per loaded mile received from customers, total number of tractors being operated, and average miles per tractor being operated. The Company enhances its operating revenue by charging for fuel surcharges and other ancillary services such as stop-off pay, loading and unloading activities, and tractor and trailer detention. Operating expenses that have a major impact on the profitability of the Trucking segment fall into two categories: variable and fixed. The largest portion is the variable costs of transporting freight for customers. Variable or largely variable costs include driver wages and benefits, fuel and fuel taxes, payments to independent contractors for purchased transportation, operating and maintenance expense and insurance and claims expense. The costs vary mostly according to miles operated, but also have controllable components based on percentage of compensated miles, shop and dispatch efficiency, safety, and claims experience. The most significant fixed or mostly fixed expenses include the capital costs of our assets (depreciation, rent, and interest), compensation of non-driving employees, and portions of insurance and maintenance expenses. These expenses are partially controllable through managing our fleet size and facilities infrastructure, gaining headcount efficiency, and operating safely. 14 Table Of Contents Fuel expense varies significantly with diesel fuel prices and is one of our most volatile variable expenses. To mitigate the Company’s exposure to fuel price increases, it recovers from its customers fuel surcharges that generally recoup a majority of the increased fuel costs; however, the Company cannot assure the recovery levels experienced in the past will continue in future periods. Although its fuel surcharge program mitigates some exposure to rising fuel costs, the Company continues to have exposure to increasing fuel costs related to empty miles, fuel inefficiency due to engine idle time and other factors, including the extent to which the surcharge paid by the customer is insufficient to compensate for higher fuel costs, particularly in times of rapidly increasing fuel prices. The main factors that affect fuel surcharge revenue are the price of diesel fuel and the number of loaded miles. The fuel surcharge is billed on a lagging basis, meaning the Company typically bills customers in the current week based on the previous week’s applicable United States Department of Energy, or DOE, index. Therefore, in times of increasing fuel prices, the Company does not recover as much as it is currently paying for fuel. In periods of declining prices, the opposite is true. Because of the volatility of fuel prices, the Company evaluates its profitability primarily based on net fuel cost per company tractor mile, because this measure reflects the net impact of fuel prices and surcharge collection, uncompensated miles, and changes in mix between company tractors and independent contractor tractor miles. The key statistics used to evaluate Trucking segment performance, net of fuel surcharge, include (i) base Trucking revenue per seated tractor per week (ii) average base revenue per loaded mile, (iii) average miles per seated tractor per week, (iv) deadhead percentage, (v) average loaded miles per trip, (vi) average number of seated tractors, and (vii) adjusted operating ratio. In general, the Company’s average miles per seated tractor per week, rate per mile and deadhead percentage are affected by industry-wide freight volumes, industry-wide trucking capacity and the competitive environment, which factors are mostly beyond the Company’s control, as well as by its sales and marketing efforts, service levels and efficiency of its operations, over which the Company has significant control. The USAT Logistics segment provides services that complement Trucking services. Unlike the Trucking segment, the USAT Logistics segment is non-asset based and is instead dependent upon qualified employees, information systems and qualified third-party capacity providers. The largest expense related to the USAT Logistics segment is purchased transportation expense. Other operating expenses consist primarily of salaries, wages and employee benefits. The Company evaluates the USAT Logistics segment’s financial performance by reviewing the gross margin percentage (revenue less purchased transportation expenses expressed as a percentage of revenue) and net revenue. The gross margin can be impacted by the rates charged to customers and the costs of securing third-party capacity. Results of Operations The following table sets forth the condensed consolidated statements of operations and comprehensive (loss) income in dollars (in thousands) and percentage of consolidated operating revenue and the percentage increase or decrease in the dollar amounts (in thousands) of those items compared to the prior year. Three Months Ended September 30, $ % Operating Revenue Adjusted Operating Ratio (2) $ % Operating Revenue Adjusted Operating Ratio (2) %Change in Dollar Amounts Base revenue $ % $ % )% Fuel surcharge revenue ) Operating revenue % % ) Operating expenses % % ) Operating income 42 ) Other expenses: Interest expense Other, net 87 78 Total other expenses, net (Loss) Income before income taxes ) ) ) Income tax (benefit) expense ) ) ) Net (loss) income $ ) ) % $ % )% 15 Table Of Contents Nine Months Ended September 30, $ % Operating Revenue Adjusted Operating Ratio (2) $ % Operating Revenue Adjusted Operating Ratio (2) %Change in Dollar Amounts Base revenue $ % $ % )% Fuel surcharge revenue ) Operating revenue % % ) Operating expenses % % ) Operating (loss) income ) ) ) Other expenses: Interest expense Loss on extinguishment of debt (1) ) Other, net ) Total other expenses, net ) (Loss) Income before income taxes ) ) ) Income tax (benefit) expense ) ) ) Net (loss) income $ ) ) % $ % )% Loss on extinguishment of debt represents the write-off of the deferred financing fees associated with the previous revolving credit facility during the first quarter of 2015. The adjusted operating ratio calculation for operating expenses is calculated as operating expenses, net of fuel surcharges and other items, as a percent of operating revenue excluding fuel surcharge revenue. Other items in this presentation are the restructuring, impairment and other costs and severance costs included in salaries, wages and employee benefits. See Note 13 to the Company’s condensed consolidated financial statements included in Part I, Item 1, in this Form 10-Q. Adjusted operating ratio is a non-GAAP financial measure. See “Use of Non-GAAP Financial Information” and “Consolidated Reconciliations” and “Segment Reconciliations” below for the uses and limitations associated with adjusted operating ratio and other non-GAAP financial measures. Use of Non-GAAP Financial Information The Company uses the terms “adjusted operating ratio” and “adjusted earnings per diluted share” throughout this Form 10-Q. Adjusted operating ratio and adjusted earnings per diluted share, as defined here, are non-GAAP financial measures, as defined by the SEC. Management uses adjusted operating ratio and adjusted earnings per diluted share as supplements to the Company’s GAAP results in evaluating certain aspects of its business, as described below. Adjusted operating ratio is calculated as operating expenses less restructuring, impairment and other costs, and severance costs included in salaries, wages and employee benefits, net of fuel surcharge, as a percentage of operating revenue excluding fuel surcharge revenue. Adjusted earnings per diluted share is defined as earnings or loss before income taxes plus loss on extinguishment of debt, restructuring, impairment and other costs, and severance costs included in salaries, wages and employee benefits reduced by our normalized statutory income tax rate, divided by weighted average diluted shares outstanding. The Company’s board of directors and the chief operating decision-maker focus on adjusted operating ratio and adjusted earnings per diluted share as indicators of the Company’s performance from period to period. Management believes removing the impact of the above described items from the Company’s operating results affords a more consistent basis for comparing results of operations. Management believes its presentation of adjusted operating ratio and adjusted earnings per diluted share is useful because it provides investors and securities analysts the same information that the Company uses internally for purposes of assessing its core operating performance. Adjusted operating ratio and adjusted earnings per diluted share are not substitutes for operating margin or any other measure derived solely from GAAP measures. There are limitations to using non-GAAP measures such as adjusted operating ratio and adjusted earnings per diluted share. Although management believes that adjusted operating ratio and adjusted earnings per diluted share can make an evaluation of the Company’s operating performance more consistent because these measures remove items that, in management’s opinion, do not reflect its core operating performance, other companies in the transportation industry may define adjusted operating ratio and adjusted earnings per diluted share differently. As a result, it may be difficult to use adjusted operating ratio, adjusted earnings per diluted share or similarly named non-GAAP measures that other companies may use, to compare the performance of those companies to USA Truck’s performance. 16 Table Of Contents Consolidated Reconciliations Pursuant to the requirements of Regulation S-K, reconciliations of non-GAAP financial measures to GAAP financial measures have been provided in the tables below for operating ratio (dollar amounts in thousands): Adjusted Operating Ratio: Three Months Ended Nine Months Ended September 30, September 30, Operating revenue $ Less: Fuel surcharge revenue Base revenue Operating expense Adjusted for: Restructuring, impairment and other costs ) ) ) Severance costs in salaries, wages and employee benefits ) Fuel surcharge revenue ) Adjusted operating expense $ Operating ratio % Adjusted operating ratio % Adjusted (Loss) Earnings per Share: Three Months Ended Nine Months Ended September 30, September 30, (Loss) Earnings per diluted share $ ) $ $ ) $ Adjusted for: Loss on debt extinguishment Severance costs in salaries, wages and employee benefits Restructuring, impairment and other costs Income tax expense effect of adjustments ) ) ) Adjusted diluted (loss) earnings per share $ ) $ $ ) $ Segment Reconciliations: The tables below set forth the Trucking and USAT Logistics segment adjusted operating ratio (which is a non-GAAP financial measure as defined by the SEC) as if fuel surcharge is excluded from operating revenue and is instead reported as a reduction of operating expenses. Pursuant to the requirements of Regulation S-K, a reconciliation of this non-GAAP financial measure to the associated GAAP financial measure has been provided in the tables below for operating ratio (dollar amounts in thousands). 17 Table Of Contents Trucking Segment Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Less: intersegment eliminations Operating revenue Less: fuel surcharge revenue Base revenue Operating expense Adjusted for: Restructuring, impairment and other costs ) ) ) Severance costs in salaries, wages and employee benefits ) Fuel surcharge revenue ) Adjusted operating expense $ Operating ratio % Adjusted operating ratio % USAT Logistics Segment Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Less: intersegment eliminations Operating revenue Less: fuel surcharge revenue Base revenue Operating expense Adjusted for: Restructuring, impairment and other costs ) Fuel surcharge revenue ) Adjusted operating expense $ Operating ratio % Adjusted operating ratio % 18 Table Of Contents Key Operating Statistics by Segment Three Months Ended Nine Months Ended September 30, September 30, Trucking: Operating revenue (in thousands) $ Operating (loss) income (in thousands) (1) $ ) $ $ ) $ Adjusted operating ratio (2) % Total miles (in thousands) (3) Deadhead percentage (4) % Base revenue per loaded mile $ Average number of in-service tractors (5) Average number of seated tractors (6) Average miles per seated tractor per week Base revenue per seated tractor per week $ Average loaded miles per trip USAT Logistics: Operating revenue (in thousands) $ Operating income (in thousands) (1) $ Net revenue (in thousands) (7) $ $ $ Gross margin percentage (8) % Operating income (loss) is calculated by deducting operating expenses from operating revenues. Adjusted operating ratio is calculated as operating expenses less restructuring, impairment and other costs, and severance costs included in salaries, wages and employee benefits net of fuel surcharge revenue as a percentage of operating revenue excluding fuel surcharge revenue. See GAAP to non-GAAP reconciliation above . Total miles include both loaded and empty miles. Deadhead percentage is calculated by dividing empty miles into total miles. Tractors include company-operated tractors in service, plus tractors operated by independent contractors. Seated tractors are those occupied by drivers. Net revenue is calculated by taking revenue less purchased transportation. Gross margin percentage is calculated by taking revenue less purchased transportation expense and dividing that amount by revenue. This calculation includes intercompany revenues and expenses. Results of Operations—Segment Review Trucking operating revenue For the three months ended September 30, 2016, Trucking operating revenue decreased 13.7% to $73.4million, compared to $85.0 million for the same period in 2015. Trucking base revenue decreased 12.7% to $64.9 million, compared to $74.3 million for the third quarter of 2015. The decrease in operating revenue was primarily due to downsizing of the tractor fleet conducted during 2015, which reduced the Company’s average year over year seated tractor count by approximately 4.1% and challenging industry conditions. The reduced tractor count also gave rise a 3.7% decrease in loaded miles, which resulted in a 20.5% decrease in fuel surcharge revenue for the quarter ended September 30, 2016. Other factors contributing to the decreases in both operating revenue and base revenue were a 9.3% decrease in base revenue per loaded mile and 0.9 percentage points higher deadhead percentage . During the nine months ended September 30, 2016, Trucking operating revenue decreased 18.1% to $224.6 million, compared to $274.2 million for the same period of 2015. Trucking base revenue decreased 14.9% to $201.1 million, from $236.2million for the same period in 2015. The decrease in operating revenues included a 38.1% decrease in fuel surcharge revenues, attributable to a 6.5% decrease in Trucking shipments and an 8.1% decrease in total miles driven. The remaining decreases in operating revenue and base revenue were attributable to 7.6% fewer seated tractors and a 6.8% decrease in Trucking base revenue per loaded mile. The loss of business from several customers contributed to the majority of the decrease in base revenue per loaded mile and in loaded miles during the year The freight market was challenging in the first nine months of 2016. Freight rates and volumes continued to be affected by weak demand and excess trucking capacity. While Trucking capacity is currently available in the market, the Company believes significantly lower industry truck orders in recent months combined with the upcoming changes in Trucking regulations should begin to tighten the capacity market in future quarters. During the past year, the Company has continued to refine its network and focus on head-haul lanes versus the backhaul strategy which provided higher rates per mile during the strong freight environment experienced in recent years. Trends seen in recent customer bid activity have been mixed, as some customers continue to aggressively work to take advantage of the favorable shorter-term trends to the detriment of carriers. Based on the current rate and freight market, we believe it may be difficult to achieve base revenue per loaded mile increases on a year-over-year basis in the near term. 19 Table Of Contents While freight levels in third quarter typically improve over first and second quarter levels, this did not come to fruition in 2016. Decreased seasonal freight, combined with the changes in customer contracts during the second quarter as mentioned above, was the primary reason for the decline in revenue performance indicators. While we are actively working with our customers to procure freight, we are also taking the necessary actions to maintain the appropriate fleet size and accelerating our tractor-trade cycle. Trucking operating (loss) income Trucking generated an operating loss of $1.5million in the third quarter of 2016 compared with operating income of $2.5million in the comparable 2015 period. Contributing factors to the difference were an approximately 5.8% decrease in Trucking shipments and a 9.0% reduction in base revenue per seated tractor per week associated with the loss of several significant customers during the second quarter and a softer freight environment, partially offset by cost savings efforts. For the nine months ended September 30, 2016, Trucking generated an operating loss of $8.6 million, compared to operating income of $6.6 million in the 2015 period. This was reflected in an 8.1% decrease in total revenue miles, a 6.5% decrease in number of Trucking shipments, and a 7.3% decrease in base revenue per total mile. USAT Logistics operating revenue For the three months ended September 30, 2016, operating revenue for USAT Logistics decreased 16.7% to $32.1million from $38.5 million, for the same period in 2015. Reduced operating revenue primarily related to a 24.4% decrease in fuel surcharge revenue. For the three months ended September 30, 2016, operating revenue per employee decreased 14.4%, compared to the same period in 2015. USAT Logistics’ base revenue decreased 16.0% for the three months ended September 30, 2016, over the same period in the prior year. The decrease in both base revenue and fuel surcharge revenue was largely due to the soft freight market and contributed to an 11.6% decrease in revenue per order. In the USAT Logistics segment, which requires much lower capital investment, the Company remains focused on gaining market share and improving net revenue . For the nine months ended September 30, 2016, operating revenue decreased 12.4% to $101.4million from $115.8million, for the corresponding period in 2015. The reduced operating revenues primarily stemmed from a 34.3% reduction in fuel surcharge revenue, partially offset by a 7.5% increase in load volumes and a 2.2% increase in gross margin. USAT Logistics operating (loss) income USAT Logistics operating income decreased $1.5million to $1.5million in the third quarter of 2016, or 48.4%, compared to $3.0 million in the third quarter of 2015. Decreased operating income was largely due to the decreases in base revenue and fuel surcharge revenues attributable to the softer freight environment, which less effectively covered compensation expense, which increased slightly in the 2016 period compared with the 2015 period. As mentioned above, in the USAT Logistics segment, which requires much lower capital investment, the Company remains focused on gaining more market share and improving net revenue . For the nine months ended September 30, 2016, operating income decreased 38.0% to $5.7 million from $9.2 million. Contributing to this were decreased revenues mentioned above, which less effectively covered our costs. 20 Table Of Contents Consolidated Operating Expenses The following table summarizes the consolidated operating expenses (dollar amounts in thousands) and percentage of consolidated operating revenue, consolidated base revenue and the percentage increase or decrease in the dollar amounts of those items compared to the prior year. Three Months Ended September 30, % Change Operating Expenses: $ % Operating Revenue % Base Revenue (1) $ % Operating Revenue % Base Revenue (1) 2016 to Salaries, wages and employee benefits $ % )% Fuel and fuel taxes ) (3) ) Depreciation and amortization ) Insurance and claims Equipment rent Operations and maintenance ) Purchased transportation ) Operating taxes and licenses ) Communications and utilities ) Gain on disposal of assets, net ) Restructuring, impairment and other costs N/A N/A Other ) Operating expenses $ % )% Nine Months Ended September 30, % Change Operating Expenses: $ % Operating Revenue % Base Revenue (1) $ % Operating Revenue % Base Revenue (1) 2016 to Salaries, wages and employee benefits $ % % (2) $ % % )% Fuel and fuel taxes (3) ) (3) ) Depreciation and amortization ) Insurance and claims ) Equipment rent Operations and maintenance ) Purchased transportation ) Operating taxes and licenses ) Communications and utilities ) Gain on disposal of assets, net ) Restructuring, impairment and other costs N/A N/A N/A Other ) Operating expenses $ % % $ % % )% The percent of base revenue calculation for operating expenses is calculated as operating expenses, net of fuel surcharges and other items, as a percent of operating revenue excluding fuel surcharge revenue. Other items in this presentation are the restructuring, impairment and other costs and severance costs included in salaries, wages and employee benefits. See Note 13 to the Company’s condensed consolidated financial statements included in Part I, Item 1, in this Form 10-Q. The percent of base revenue calculation excludes severance costs included in this line item. The percent of base revenue calculation for fuel and fuel surcharge expense is calculated as fuel and fuel taxes, net of fuel surcharges. Salaries, wages and employee benefits The decrease in salaries, wages and employee benefits expense during the third quarter of 2016, when compared to the same quarter in 2015, was primarily due to a 10.0% decrease in the Company’s tractor fleet from our planned fleet reduction, partially offset by growth in our independent contractor fleet of 25.4%.
